Citation Nr: 1441496	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-28 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for left foot disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran submitted additional evidence following the October 2011 statement of the case, accompanied by a waiver of local consideration.  The waiver is contained in the claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2013, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  Service connection for left foot disability was denied in a September 2002 Board decision.  The Veteran did not appeal that decision.

2.  Evidence received since the last final denial relates directly to previously unestablished elements of the Veteran's claim of service connection for a left foot disability, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's current left foot disability did not begin during, nor was it otherwise caused by, his active service; degenerative joint disease of the left foot was not exhibited within the first post service year.

4.  Service connection for a lumbar spine disability last denied in a February 2003 Board decision.  The Veteran did not appeal that decision.
 
5.  Evidence received since the last final denial relates directly to previously unestablished elements of the Veteran's claim of service connection for lumbar spine disability, and raises a reasonable possibility of substantiating the Veteran's claim.

6.  The Veteran's current lumbar spine disability did not begin during, nor was it otherwise caused by, his active service; degenerative joint disease of the spine was not exhibited within the first post service year.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the September 2002 decision is new and material, and the Veteran's claim for left foot disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

3.  The additional evidence associated with the claims file since the February 2003 decision is new and material, and the Veteran's claim for lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2012).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

The Veteran was provided notice in a February 2011 letter regarding the date and bases of the previous denial of his claims for service connection for left foot disability and lumbar spine disability.  The notice informed the Veteran of the bases for the prior denials of these claims that neither of the Veteran's disabilities occurred in nor were caused by service.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claims.  Therefore, the February 2011 letter provided the notice required by the Kent decision. 

The February 2011 letter also informed the claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA would seek to provide, and the information and evidence the claimant was expected to provide.  As such, this letter satisfied VA's notice duties under the VCAA.  This letter also informed the Veteran of the general criteria for the assignment of an effective date and initial rating.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Subsequent to the notice, these claims were adjudicated by the RO in March 2011.  As initial notice was issued prior to the adverse determination on appeal, no timing issue exists with regard to the notice provided the Veteran.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was afforded a VA examination in connection with his claim for low back disability in December 2002.  The examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

A VA examination was not obtained in connection with the claimed left foot disability decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no evidence of a continuity of symptomatology since service, and no competent evidence otherwise suggesting a nexus between service and a current left foot disability.  Accordingly, no examination is required.

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in October 2013.  At the hearing, the reasons for the previous denial and the element needed to reopen and grant the claim was discussed.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  

II.  New and Material Evidence

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108.

In this case, the Veteran's claim of entitlement for service connection for a lumbar spine disability was initially denied in a February 1993 rating decision.  The Veteran was notified of this action, but did not enter a timely appeal.  In August 1998, the Veteran sought to reopen his claim for lumbar spine disability.  He also filed a new claim for a left foot disability.  In a September 2002 Board decision, the Board reopened and remanded the Veteran's claim for lumbar spine disability and denied the Veteran's claim for left foot disability.  Following additional development, the Board denied the Veteran's reopened claim for lumbar spine disability in February 2003.

The Veteran sought to reopen his claims of service connection for left foot and lumbar spine disabilities in January 2011.  For claims to reopen, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, to include whether the duty to provide a VA examination has been triggered.  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

Here, the last final denial of the Veteran's claims was based on a finding that the evidence did not demonstrate that either of the Veteran's disabilities occurred in or were caused by service.  Evidence received since the last final denial includes VA treatment records from November 2002 to October 2011, Social Security Administration (SSA) records, a May 2012 buddy statement, and an October 2013 Board hearing transcript.

The author of the May 2012 buddy statement attests that she knew the Veteran since 1969, and that when the Veteran came home from the Marines in 1972 he told her about injuring his left foot and the lower left side of his back during basic training.  He also told her that cramping, swelling, and chronic pain is associated with these problems and has become a very unpleasant situation up into the present time.  Presuming the credibility of the assertions raised by this statement solely for the purposes of considering whether new and material evidence has been received, the current evidentiary record appears to raise the possibility that the Veteran did incur left foot and lumbar spine disabilities in service and continued to experience symptoms of those disabilities to the present day.  Hence, the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claims for service connection for left foot and lumbar spine disabilities are reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), including arthritis, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection...or service connection via continuity of symptomatology.").

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.  

Turning to the evidence of record, service treatment records (STRs) show that, on April 1972 enlistment examination, the Veteran was noted to have normal feet, spine, and lower extremities.  The remainder of the STRS are silent for complaints or treatment for any feet or back problems.

Post-service, a December 1990 private treatment record reflects that the Veteran complained of pain in his neck, shoulder and arms, and lower back.  He reported having lifted frozen meat and slipping and falling backwards in July 1990.  It was reported that past medical history was negative; there was no previous history of trauma.  The diagnosis was left hemibody pain syndrome, status post trauma.  The clinical evidence of myofascitis was also noted, and the possibility of underlying radiculopathy could not be ruled out. 

A private consultation report dated in December 1991 notes that the Veteran complained of marked pain and stiffness in his neck and shoulders, as well as low back pain radiating to lower extremities.  He stated that he was well until November 1991 when he was injured in a MVA.  Examination revealed cervical, shoulder, and lumbar muscle stiffness and tenderness.  The diagnosis was acute cervical and lumbar muscle strain with clinical evidence of myofascitis.  The possibility of radiculopathy could not be ruled out.

In September 1992, the Veteran submitted a claim of service connection for a low back disability, indicating that a back disability began in 1992.

An October 1993 SSA decision awarded disability benefits based on the Veteran's August 1990 work injury to his back and neck.

An August 1994 private treatment record notes a recurrence of pain and discomfort in his neck, left shoulder and left upper extremity, lower back and lower extremities.  The Veteran also complained of problems with his left foot in the form of pain, stiffness and spasm with difficulty wearing shoes and walking.

A May 1995 private treatment record notes that the Veteran was injured in April 1995 in a MVA.  An examination of the neck and lumbar area revealed muscle stiffness and tenderness.  The diagnosis was acute cervical and lumbar pain with radicular symptoms status-post sprain/strain trauma.

Private treatment records from May 1996 reflect an assessment of "chronic pain syndrome secondary to discogenic disease cervical and lumbar area, condition static."

On December 2002 VA examination, the Veteran reported a 10-year history of neck and back pain, with neck pain being greater than back pain.  He also reported numbness in the left index and long fingers, which had been present for approximately 4 years.  On physical examination, the Veteran had some tenderness to palpation about the left lumbar paraspinal musculature.  He also extended to 30 degrees without any problems.  The diagnosis was disocgenic low back pain.  The examiner opined that it was unlikely that the Veteran's current problems were caused by any event in service, reasoning that the Veteran denied having any injury in service and indicated that the onset of his back pain occurred long after service.

VA treatment records from December 2002 through March 2011 document complaints of, and treatment for low back and left foot pain.  In May 2005, the Veteran reported fracturing his left big toe in high school.  Physical examination of the left foot revealed arthritic swelling of bilateral 1st MTP and DIP.  In April 2006, an MRI of the lumbar spine showed degenerative disc disease (DDD) at L4/5 and L4/S1.  In May 2009, the Veteran complained of left foot pain which had been constant the past couple weeks.  He reported that he hurt his foot years ago in basic training, and has had intermittent pain since then.  He denied any recent injury.  In September 2010, X-rays of the Veteran's left foot showed degenerative joint disease (DJD).

At the October 2013 Board hearing, the Veteran testified that, during service, he was running through a swamp and his foot hit "a pole, a pothole or something," and later on he felt pain in his left foot and side.  He was sent to sick bay that afternoon, placed on light duties for a couple weeks and then was honorably discharged.  After service, he worked for a machine shop, where he mostly sat down making metal parts, and then for the highway department for 8 years, where he mostly cleaned gutters.  He described his work as menial labor.  He testified that he never injured his feet or back prior to or after service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left foot or lumbar spine disability.

First, there is no evidence to corroborate the Veteran's assertion of an in-service low back or left foot injury.

Second, continuity of symptomatology is not shown.  Regarding a lumbar spine disability, the Veteran did not seek treatment for low back pain until August 1990.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  While he now claims a back injury in service and continuity of symptoms since that time, when he was initially seen for low back pain in 1990, he reported recent onset of back problems following a work injury.  It was specifically noted that there was no previous history of trauma.  Additional problems with the low back were noted following subsequent injury and when the Veteran filed his initial claim for compensation, he referred to a 1992 injury as the onset of his back disability.  His subsequent recollection of an inservice back injury and continuity of symptoms since (together with lay statements to that effect) is less convincing than the more spontaneous clinical history given for treatment purposes years earlier.  The Board does not find convincing evidence that low back disability had its onset in service or continued since that time.   

Regarding a left foot disability, the Veteran did not file a claim for compensation until August 1998.  It seems likely that if left foot problems persisted as the Veteran claims, he would have filed a claim for compensation since he was aware of the program since at least September 1992 and was of the impression that his foot disability was service related.  Further, the Veteran's treatment records following service are silent for complaints of, or treatment for, foot pain until August 1994, approximately 22 years after service.  See Mense, 1 Vet. App. at 356.  The Veteran himself has not consistently related the foot problems to service.  When seen in May 2005, he reported fracturing the left big toe in high school.  At his hearing, he testified that he never hurt his foot prior to service.  The Board does not find credible lay evidence that foot problems began in service and continued since that time.  

As the evidence of record fails to establish clinical manifestations of any arthritis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied for either claimed disability.

The December 2002 VA examiner concluded that the Veteran's lumbar spine disability was less likely than not related to the Veteran's military service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  The Veteran's contentions are less probative than the etiology opinion of record.  The Veteran reported in 1991 that he was well until his 1991 MVA, and on December 2002 VA examination, he reported back problems dating back 10 years.

In sum, given the absence of complaint or treatment until many years after service, the Board finds that the evidence weighs against the Veteran's claims.  There is no evidence of a nexus between the post-service diagnoses and active service.  The records suggest that his current back disorder is more likely related to post-service injuries.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

New and material evidence has been presented and the claim for service connection for left foot disability is reopened.

Service connection for left foot disability is denied.

New and material evidence has been presented and the claim for service connection for lumbar spine disability is reopened.

Service connection for lumbar spine disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


